MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                         Aug 25 2015, 9:26 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jose Urbano,                                             August 25, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1502-CR-45
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Anne Flannelly,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G04-1404-FB-019123



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-45 | August 25, 2015   Page 1 of 5
                                             Case Summary
[1]   Jose Urbano (“Urbano”) appeals his conviction for Criminal Confinement, as a

      Class D felony. 1 He presents the sole issue of whether sufficient evidence

      supports the conviction. We affirm.



                              Facts and Procedural History
[2]   In the spring of 2014, Jennifer Hernandez (“Hernandez”) ended her dating

      relationship with Urbano. On April 11, 2014, Hernandez returned to her

      apartment to find Urbano waiting for her. He was insistent that they should

      talk about resuming their relationship. They talked for a while, and Hernandez

      repeatedly told Urbano that the relationship would not be rekindled. She told

      Urbano to leave, but he would not do so.


[3]   Hernandez told Urbano that she would leave the apartment if he would not. In

      response, Urbano informed Hernandez that he would not let her leave. He

      stood by the door and grabbed Hernandez as she attempted to leave. Urbano

      pushed her back onto the sofa and took away her cell phone and keys. When

      Hernandez was able to reach her bedroom and lock herself in, Urbano retrieved




      1
       Ind. Code § 35-42-3-3. This offense is now a Level 6 felony. We refer to the version of the statute in effect
      at the time of Urbano’s crime. He does not challenge his conviction for Domestic Battery, as a Class A
      misdemeanor. I.C. § 35-42-2-1.3.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-45 | August 25, 2015                Page 2 of 5
      a knife from the kitchen and pried the door open. He kept watch over

      Hernandez and she was not allowed to leave her apartment for fifteen hours.


[4]   Eventually, a maintenance worker arrived to repair a water leak and Urbano

      agreed that he could come in. However, he cautioned Hernandez against

      saying anything. When the door opened, Hernandez ran out. She obtained an

      emergency key from underneath her car and escaped to a friend’s house. There,

      she summoned police.


[5]   Urbano was charged with Criminal Confinement as a Class B felony, and with

      Domestic Battery, as a Class A misdemeanor. At the conclusion of a bench

      trial, he was convicted of the lesser-included offense of Criminal Confinement,

      as a Class D felony, and Domestic Battery, as charged. He received a sentence

      of 545 days for the felony conviction, and one year for the misdemeanor

      conviction, to be served concurrently. This appeal ensued.



                                 Discussion and Decision
[6]   Indiana Code Section 35-42-3-3 provides that a person who knowingly or

      intentionally confines another person without the other person’s consent

      commits criminal confinement. Urbano argues that the evidence is insufficient

      to establish beyond a reasonable doubt that he confined Hernandez. He points

      to Hernandez’s testimony that she was able to do certain things such as take a

      shower or lie down to sleep.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-45 | August 25, 2015   Page 3 of 5
[7]   The standard by which we review alleged insufficiency of the evidence to

      support a criminal conviction is well-settled. It is the fact-finder’s role, not that

      of appellate courts, to assess witness credibility and weigh the evidence to

      determine whether the evidence in a particular case sufficiently proves each

      element of an offense. Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005). To

      preserve this structure, when appellate courts are confronted with conflicting

      evidence, they must consider it “most favorably to the trial court’s ruling.” Id.

      Appellate courts affirm the conviction unless “no reasonable fact-finder could

      find the elements of the crime proven beyond a reasonable doubt.” Jenkins v.

      State, 726 N.E.2d 268, 270 (Ind. 2000) (emphasis added).


[8]   The evidence most favorable to the verdict is that Urbano refused to permit

      Hernandez to leave her apartment for a fifteen-hour period of time. When

      Hernandez first expressed her desire to leave, Urbano grabbed her arms and

      pushed her back onto the sofa. Hernandez made repeated attempts to get to the

      door, but Urbano responded by blocking her path. Hernandez attempted to

      scream, but Urbano covered her mouth to stifle the screams. Urbano took

      possession of Hernandez’s cell phone. When Hernandez was able to retrieve

      the phone and attempt to use it, Urbano would grab her hand and prevent her

      communication. Eventually, Hernandez was able to get inside her bedroom

      and lock the door. As she tried to escape out a bedroom window, she saw

      Urbano enter the room. He had gained entry by prying into the door lock with

      a knife. Urbano ordered Hernandez to go back to the living room, which she

      did. If Hernandez moved from one room to another, Urbano followed her.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-45 | August 25, 2015   Page 4 of 5
       Hernandez eventually escaped under the pretext that she was merely allowing a

       maintenance worker into the apartment.


[9]    From this evidence, a reasonable fact-finder could conclude beyond a

       reasonable doubt that Urbano knowingly or intentionally confined Hernandez

       without her consent.


                                                Conclusion
[10]   The evidence is sufficient to permit the trial court as fact-finder to conclude

       beyond a reasonable doubt that Urbano committed Criminal Confinement.


[11]   Affirmed.


[12]   Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-45 | August 25, 2015   Page 5 of 5